         Case 1:18-cv-12358-LTS Document 31 Filed 02/08/19 Page 1 of 34




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                                   CIVIL ACTION NO. 18-cv-12358-LTS



 AIRBNB, INC.,

        Plaintiff,

 v.

 CITY OF BOSTON,

        Defendant.



CITY OF BOSTON’S OPPOSITION TO PLAINTIFF’S MOTION FOR PRELIMINARY
                            INJUNCTION

        Defendant, City of Boston (“City”), respectfully requests that this Court deny Plaintiff,

Airbnb, Inc.’s (“Airbnb”), Motion for Preliminary Injunction. In its Motion, Airbnb challenges

three sections of the City’s Ordinance Allowing Short-Term Residential Rentals in the City of

Boston (the “Ordinance”): Section 9-14.9(a), Section 9-14.10(b), and Section 9-14.11. See

Ordinance, attached hereto as Exhibit A. But Airbnb has failed to establish the four prongs

necessary for this Court to grant injunctive relief. Specifically, Airbnb has failed to demonstrate

a substantial likelihood of success on the merits because, among other things, it (1) does not have

standing to challenge a provision directing action of or imposing penalties against third parties;

(2) has not demonstrated that the Ordinance treats it as speaker or publisher of third-party

content; and (3) has not demonstrated that it or its customers have an expectation of privacy in

information sought by the City. As a result, Airbnb’s request for a preliminary injunction must

fail.
         Case 1:18-cv-12358-LTS Document 31 Filed 02/08/19 Page 2 of 34



I.     FACTUAL BACKGROUND

       A.      The Ordinance

       The Ordinance, which took effect on January 1, 2019, regulates short-term rentals of

residential units. Enacted in response to the growing practice of renting residential units to

visitors (often using platforms like Airbnb), the Ordinance is intended to strike a balance

between allowing Bostonians to access some of the economic opportunities created by the short-

term rental market and limiting the negative impact that short-term rentals have on the

availability of permanent housing opportunities for Boston’s residents. See January 19, 2018

letter from Mayor Walsh to Boston City Council, attached hereto as Exhibit B. The Ordinance

restricts which units may be used as short-term rentals, requires registration of units in order to

be used as short-term rentals, and imposes certain restrictions and obligations on businesses (like

Airbnb) that facilitate and collect payments for short-term rentals. See Exhibit A.

       The Ordinance permits the owners (the “Operator”) of certain types of units to rent them

out for stays of fewer than twenty-eight consecutive days (a “Short-Term Rental”). Id. at §9-

14.2. There are three permissible types of Short-Term Rentals: (1) a Home Share Unit—a

residential unit that is the Operator’s primary residence (meaning the Operator resides there at

least nine months out of the year) and which may be rented when the Operator is not present; (2)

a Limited Share Unit—a residential unit that is the Operator’s primary residence, a portion of

which is rented out while the Operator is present; and (3) an Owner-Adjacent Unit—a residential

unit located in a two or three-family dwelling owned by the Operator, where the Operator resides

in one of the other units in the building. Id. at §§9-14.2, 9-14.5. In addition, the Ordinance does

not apply to (and therefore allows) rentals under twenty-eight days in bed and breakfasts,




                                                2
         Case 1:18-cv-12358-LTS Document 31 Filed 02/08/19 Page 3 of 34



licensed lodging houses, corporate employee housing, or units under contract with hospitals as

accommodation for patients and their families. Id. at §9-14.4B.

       The Ordinance prohibits Short-Term Rentals in a variety of other circumstances. Short-

Term Rentals may not be conducted in a unit that is not the owner’s primary residence (other

than the units included in the limited exception for Owner-Adjacent Units). 1 Id. at §§9-14.2, 9-

14.5. Therefore, investor-owned units are not eligible for Short-Term Rental use. Certain other

residential units are also ineligible to be offered as a Short-Term Rental because they are: (1)

affordable housing; (2) subject to a law prohibiting the leasing or sub-leasing of the unit as a

Short-Term Rental; (3) designated as “Problem Properties” or “Public Nuisance Properties” by

City; or (4) have received three or more violations of the Ordinance or of any local or state law

relating to excessive noise, improper disposal of trash, disorderly conduct, or other similar

conduct, within a six-month period. Id. at §9-14.4A. To assist with determining whether a unit

falls into one of the four categories described above, the City maintains a dataset (the “Short-

Term Rental Eligibility List” or “List”) that lists eligibility categories as spelled out in the

Ordinance for each unit in the City. The List is available to view or download on the City’s

website or through an Application Programming Interface, and is updated daily as new

information is received from City departments. See Affidavit of Stefanie Costa Leabo, attached

hereto as Exhibit C, at ¶¶ 2, 4. 2 Using the List, any member of the public, an applicant, or any

Booking Agent, may easily tell whether a unit is eligible be registered if it has a “Y” (standing
1
        The City uses residential tax exemption information to help it determine “primary
residence” for purposes of a unit’s eligibility under the Ordinance. The City offers a residential
tax exemption to homeowners who occupy their properties as their principal residences, which
for purposes of the exemption is the address from which they file their Massachusetts income tax
returns. See City of Boston website at: https://www.boston.gov/departments/assessing/how-file-
residential-exemption
2
       See also website: https://data.boston.gov/dataset/short-term-rentals/resource/83621b97-
9a00-4aa7-bf43-28cae04969d4.
                                                3
          Case 1:18-cv-12358-LTS Document 31 Filed 02/08/19 Page 4 of 34



for “Yes”) in any of the columns relating to the three permissible Short-Term Rental types: a

Home Share Unit, a Limited Share Unit, or an Owner Adjacent Unit. 3 See id. at ¶ 3.

         In order to lawfully rent out an eligible unit, an Operator must register the unit with the

City. See Exhibit A at §9-14.6. To register, an Operator must submit an application via the

City’s online registration tool and provide the street address of the unit, the type of Short-Term

Rental the Operator wishes to operate, and his or her relationship to the unit. See Exhibit C at ¶

5. 4   After the online registration process is complete, the application is sent to the City’s

Inspectional Services Department (“ISD”) for review. See id. In performing its review of an

application, ISD uses the List to determine whether a unit may be registered. See Affidavit of

William P. Christopher and attached Commissioner’s Bulletin, attached as Exhibit D. ISD will

not approve an application for a unit that falls into a category that renders it ineligible to be

registered. 5   Id.   Once ISD approves an application, ISD assigns the Operator a unique

registration number for the unit. See Exhibit C at ¶ 6. A registration number is valid for one

year and the Operator must include it on any listing advertising the Short-Term Rental. See id.

Within thirty days after an Operator registers a Short-Term Rental, he or she is responsible for

notifying abutters of the registration. See Exhibit A at §9-14.5(j)(iii).

3
        For example, using the List, a person looking up a unit is able to see whether the unit is
listed as eligible for a category of Short-Term Rentals, whether it is listed as owner-occupied or
income restricted, whether it is deemed a “Problem Property” by the City, or whether it falls into
other categories that render it ineligible.
4
        The online application tool is available at
https://onlinepermitsandlicenses.cityofboston.gov/isd/ShortTermRental/Views/CDR/BusinessLic
ense/Intake/SiteLocation.aspx.
5
       For example, if a unit on the Short-Term Eligibility List shows a “Y” for the category
“income restricted,” ISD will not approve the application. ISD will, however, amend the List if
an applicant demonstrates that the information about a unit is incorrect. See Draft Bulletin,
Exhibit D at ¶ 3.

                                                  4
         Case 1:18-cv-12358-LTS Document 31 Filed 02/08/19 Page 5 of 34



       B.      The Ordinance As Applied to Booking Agents Like Airbnb

       The Ordinance also creates rules and requirements for “Booking Agents,” like Airbnb,

defined as “any person or entity that facilitates reservations or collects payment for a Short-Term

Rental for or on behalf of an Operator.” See Exhibit A at §9-14.2. Airbnb challenges three

provisions of the Ordinance that regulate Booking Agents:           Section 9-14.9(a), Section 9-

14.10(b), and Section 9-14.11. 6

               1.      Section 9-14.9(a)

       Section 9-14.9(a) provides:

       Any person who offers a unit as a Short-Term Rental, or any Booking Agent who
       accepts a fee for booking a unit as a Short-Term Rental, where such unit is not an
       eligible Residential Unit, shall be fined three hundred dollars ($300) per violation
       per day.
This section provides for fines imposed by the Commissioner of ISD (the “Commissioner”)

against Booking Agents who collect a fee for performing booking services for units that are not

eligible to be registered as Short-Term Rentals. Id. The fine can only be imposed on a Booking

Agent (whether it runs a website or not) for actually handling the booking transaction for a unit

for a fee. The fine cannot be imposed based simply upon the listing or advertising of such a unit

on a website operated by the Booking Agent. Id. In order to clarify how ISD will enforce this

provision, the Commissioner intends to promulgate regulations substantially in the form of the

Draft Commissioner’s Bulletin attached to the Affidavit of William P. Christopher (Exhibit D).


6
         There are two additional requirements for Booking Agents in the Ordinance that Airbnb
has not challenged. The Ordinance requires Booking Agents to permit Operators to list their
City registration numbers on listings. See Exhibit A at §9-14.5(j)(ii). Second, the Ordinance
requires a Booking Agent to enter into an agreement with the City to collect and remit excise tax
if it provides that service to Operators. Id. at §9-14.7. That excise tax provision differs from the
mechanics for collecting and remitting excise tax set forth in the subsequently-enacted
Massachusetts Short Term Rental Statute, Ma. St. 2018, c. 337, and the City intends to follow the
controlling state statutory scheme.

                                                 5
         Case 1:18-cv-12358-LTS Document 31 Filed 02/08/19 Page 6 of 34



Instead of placing the burden on Booking Agents to determine whether a unit is not eligible, the

Commissioner will only fine a Booking Agent that collects a fee for booking a unit that the List

categorizes as not eligible to be registered. 7 See id. If the List fails to list a unit as “not

eligible,” a Booking Agent shall not be fined for collecting a fee to book it, regardless of whether

the unit is actually not eligible to be registered. Therefore, a Booking Agent is not required to

conduct a separate inquiry beyond consulting the List in order to avoid the possibility of a fine.

Since collecting a fee to book a unit is a discrete event that occurs on a single day, the

Commissioner may issue a Booking Agent a single fine of $300 each time it collects a fee for

booking a single unit, but shall not issue any other order that attempts to impose any additional

penalty for such booking. See id.

               2.      Section 9-14.10(b)
       Section 9-14.10(b) provides:

       The Commissioner shall enter into agreements with Booking Agents for
       assistance in enforcing the provisions of this section, including but not limited to
       an agreement whereby the Booking Agent agrees to remove a listing from its
       platform for exceeding the maximum number of days a Residential Unit may be
       offered as a Short-Term Rental, whereby the Booking Agent agrees to remove a
       listing from its platform that is deemed ineligible for use as a Short-Term Rental
       under the provisions of this Ordinance, and whereby the Booking Agent agrees to
       prohibit a host from listing any listing without a valid registration number from
       the City.
       Any Booking agent that fails to enter into such such agreements to actively
       prevent, remove or de-list any ineligible listings shall be prohibited from
       conducting business in the City.
This section directs the Commissioner to enter into an agreement with Booking Agents to assist

in enforcement of the Ordinance by removing ineligible unit listings and prohibiting listings

without a City registration number. Id. at §9-14.10. It states that Booking Agents that fail to

7
        The List is currently somewhat under-inclusive, in that it likely fails to list as “not
eligible” certain units that are, in fact, not eligible.

                                                 6
         Case 1:18-cv-12358-LTS Document 31 Filed 02/08/19 Page 7 of 34



enter into such agreements are prohibited from conducting business in the City, but such

language is, admittedly, not self-executing. Id. The only substantive requirements that the

Commissioner will seek to include in agreements with Booking Agents are the requirements

expressly set forth in the Ordinance. See Exhibit D at ¶ 4. Otherwise, he will only seek to include

other provisions to clarify implementation timelines, the form of information that parties will

exchange, and contact information. Id.


               3.     Section 9-14.11
       Finally, Section 9-14.11 provides:

       A Booking Agent shall provide to the City, on a monthly basis, an electronic
       report, in a format determined by the City, in consultation with ISD, DoIT and
       DND, of the listings maintained, authorized, facilitated or advertised by the
       Booking Agent within the City of Boston for the applicable reporting period. The
       report shall include a breakdown of where listings are located, whether the listing
       is for a room or a whole unit, and shall include the number of nights each unit was
       reported as occupied during the applicable reporting period.

The City interprets this information sharing provision to require Booking Agents to provide

information to the City each month concerning the units located in Boston that were listed on the

site in the preceding month. The Booking Agent must report the unit’s location (specifically, the

neighborhood within the City, or the precise location when the Airbnb user has consented to

publication of this information and Airbnb has published it in the listing), whether the unit’s

listing was for a room or a whole unit, and the number of nights the unit was reported as

occupied during that preceding month. The regulations promulgated by the Commissioner will

describe the format in which Booking Agents shall provide this information to the City. See

Exhibit D.




                                                7
         Case 1:18-cv-12358-LTS Document 31 Filed 02/08/19 Page 8 of 34



       C.      Airbnb’s Website

               1.      Website As Described By Airbnb

       Airbnb describes some aspects of its business in its motion seeking a preliminary

injunction. Airbnb operates an Internet website through which people can list and rent housing

accommodations. See Declaration of David Countryman [ECF No. 5] (“Decl.”) at ¶ 2. Airbnb

states that it is not a proprietor, owner, or operator of any accommodation offered on its website,

and as such does not lease units, is not a party to agreements between guests and hosts, and in

general has no right to enter or control over the property. Decl. at ¶ 7. Airbnb also states that

hosts alone create and are responsible for the content contained in each individual rental

advertisement. Decl. at ¶ 12. It states that hosts provide unit descriptions, set length of stay, set

price, determine when a unit is available, and decide with whom they will enter into rental

agreements, Decl. at ¶ 12, that it does not have the right to book or relist any accommodations,

and that it does not set rental terms “like security deposits or cleaning fees,” Decl. at ¶ 13.

According to Airbnb, although hosts alone are responsible for identifying and complying with

local laws, it advises hosts to be aware of local laws. Decl. at ¶ 14-15. For hosts considering

offering units in Boston, Airbnb’s website notes that hosts are required by local law to obtain a

business certificate and to comply with zoning. Decl. at ¶ 17.

               2.      Aspects of the Website Not Described by Airbnb

       There are other features of Airbnb’s website and its operation that Airbnb has not

described. Airbnb appears to create some of the content in individual Airbnb listings, providing

information to prospective guests about the neighborhood, quality of the unit, the price, or the

host. For example, some Airbnb listings contain notifications that the offered price is a good

one, stating that the price is less than the average nightly price or is one of the lowest priced


                                                 8
         Case 1:18-cv-12358-LTS Document 31 Filed 02/08/19 Page 9 of 34



homes within a mile. See Sample Listing, attached hereto as Exhibit E(1). Other listings state

that that the host “is a Superhost - Superhosts are experienced, highly rated hosts who are

committed to providing great stays for guests.” See Sample Listing, attached hereto as Exhibit

E(2). In explaining its Superhost program, Airbnb tells prospective Superhosts that it monitors

their eligibility and adjusts their listings accordingly.     See web page titled “Superhost:

recognizing the best in hospitality,” attached hereto as Exhibit E(3) (“Every 3 months, we check

if you meet the following criteria. If you do, you’ll earn or keep your Superhost status.”). Other

listings contain a notification that the unit is “a rare find [that] is usually booked.” See Sample

Listing, attached hereto as Exhibit E(4) (“This is a rare find. Tes and Sharon’s place is usually

booked.”). Some listings also contain neighborhood descriptions that appear to be written by

Airbnb rather than the host. See Sample Listing, attached hereto as Exhibit E(5). All listings

also state a cancellation policy. See id.

       Airbnb has also not fully described who creates and posts the prices in listings. Airbnb’s

website contains a “Smart Pricing” feature, which hosts can turn on to then allow Airbnb to set

the nightly listing price for a unit based on fluctuations in the market and other factors. See

webpage titled, “How do custom price settings affect my payout amount?,” attached hereto as

Exhibit F (“If you’ve turned on Smart Pricing, your prices will automatically update based on

your minimum price, maximum price and frequency settings. These settings are determined by

Airbnb’s own algorithm and calculations to work towards maximum occupancy of your

listing.”). Although Airbnb states that there were approximately 6,300 active listings for rentals

in Boston on its website, see Decl. at ¶ 18, it has not provided information on how many of those

listings had Smart Pricing enabled, and therefore had prices set by Airbnb. Airbnb also states

that hosts alone decide with whom and when to transact, and that Airbnb does not have the right


                                                9
        Case 1:18-cv-12358-LTS Document 31 Filed 02/08/19 Page 10 of 34



to book or relist any accommodations for any host.         See Decl. at ¶ 7.    This “hands off”

description conspicuously omits Airbnb’s “Instant Book” feature. When a host turns on Instant

Book, guests can automatically book the unit through Airbnb’s website without engaging in any

communication with the host and without the host making any decision to rent them. See

webpage titled “What is Instant Book?,” attached hereto as Exhibit G. Again, Airbnb has not

described how many of the 6,300 listings in Boston use Instant Book, placing control of critical

portions of the listing and booking process in Airbnb’s hands.

       Additionally, Airbnb’s description of listings omits the many terms of each listing that

Airbnb itself imposes. Although the declaration states that “[h]osts set their prices and material

terms,” and that Airbnb does not set “other terms like security deposits or cleaning fees,” there

are material terms created by Airbnb and included by reference in any listing. According to the

website, hosts listing units are able to choose among three standardized cancellation policies that

Airbnb will enforce. See Cancellation Policies, attached hereto as Exhibit H. Airbnb provides

hosts with insurance of $1,000,000 for property damage and $1,000,000 for liability claims. See

Host Guarantee and Host Protection Insurance, attached hereto as Exhibit I. A host may not

negotiate with a guest for a higher price than in a guest’s booking request, nor seek a security

deposit after initial booking. See Terms of Service, attached hereto as Exhibit J, at §§7.1, 7.2.

An Airbnb booking dictates that a guest receives a license to enter and use the accommodation

for a period and that the host retains the right to re-enter. Id. at §8.2. Airbnb has the right to

cancel any booking at any time. Id. at §9.5. Moreover, all users of the Airbnb platform,

including all hosts, are required to accept the “Airbnb Privacy Policy” (“Privacy Policy”) when

signing up to use the platform. Decl. at ¶ 5. The Privacy Policy provides in relevant part,

“Airbnb . . . may disclose your information, including personal information to. . . governmental


                                                10
        Case 1:18-cv-12358-LTS Document 31 Filed 02/08/19 Page 11 of 34



authorities, if and to the extent we are required or permitted to do so by law.” See Airbnb

Privacy Policy, attached hereto as Exhibit K, at §3.5.

       Finally, Airbnb is not the entity that accepts payment for transactions on its site. Airbnb

users contract with Airbnb Payments US, Inc. (“Airbnb Payments US”), not Airbnb, Inc., to

process the payments related to transactions on the Airbnb site. See Payments Terms of Service

(“Payment Terms”), attached hereto as Exhibit L. The Payment Terms specifically state that

payment services are distinct from users’ use of the Airbnb platform. Id.

II.    ARGUMENT

       A.      Legal Standard

       “A preliminary injunction is an extraordinary and drastic remedy” that “is never awarded

as of right.” Bos. Taxi Owners Ass’n, Inc. v. City of Boston, 84 F. Supp. 3d 72, 77 (D. Mass.

2015) (citation and internal quotations omitted). Therefore, an “injunction should issue only

where the intervention of a court of equity is essential in order effectually to protect property

rights against injuries otherwise irremediable.” Id. at 77-78, quoting Weinberger v. Romero–

Barcelo, 456 U.S. 305, 312 (1982). To obtain such relief, the Plaintiff bears the burden of

persuasion on the following factors: “(1) the likelihood of success on the merits; (2) the potential

for irreparable harm to the movant in the absence of an injunction; (3) the balance of the

movant’s hardship if relief is denied versus the nonmovant’s hardship if relief is granted; and (4)

the effect, if any, of the decision on the public interest.” The Maine Educ. Assoc. Benefits Trust

v. Cioppa, 695 F.3d 145, 152 (1st Cir. 2012).

       B.      Airbnb Has Not Demonstrated That It Is Likely To Succeed On The Merits

       Airbnb challenges the validity of three provisions of the Ordinance that apply to Booking

Agents. The City will address each provision of the Ordinance separately.


                                                11
         Case 1:18-cv-12358-LTS Document 31 Filed 02/08/19 Page 12 of 34



               1.      Section 9-14.9(a)

       Airbnb alleges that Section 9-14.9(a), which permits the City to fine Booking Agents that

collect fees for booking ineligible units, is preempted by Section 230 of the Communications

Decency Act (“Section 230”). But Airbnb does not have standing to challenge Section 9-14.9(a)

and, even if it did, the case law is clear that this section is not preempted by Section 230.

                       (a)     Airbnb Lacks Standing.

       Airbnb does not have standing to challenge the provision because it does not collect fees

for booking short term rental units. Instead, a separate corporation, Airbnb Payments US accepts

fees for booking units listed on the Airbnb website. See Exhibit L. Therefore, it is anticipated

that if the City issues fines for violations of Section 9-14.9(a), it would issue such fines to Airbnb

Payment US, and not to Airbnb. To have standing, Airbnb must be able to show that: (1) it will

suffer an injury in fact to a cognizable interest, (2) “the asserted injury is causally connected” to

the Ordinance, and (3) if it succeeds in the litigation, the injury will be redressed. See Pagan v.

Calderon, 448 F.3d 16, 27 (1st Cir. 2006). “In addition to these Article III prerequisites,

prudential concerns ordinarily require a plaintiff to show that his claim is premised on his own

legal rights (as opposed to those of a third party).” Id. (internal citations omitted). Airbnb’s

claim with respect to Section 9-14.9(a) is premised on the rights of a third party rather than its

own rights. Since Airbnb Payments US—and not Airbnb—collects fees and is the likely

recipient of any future fine, Airbnb cannot demonstrate that it is likely to suffer an injury-in-fact

or that it is not advancing this claim on behalf of another entity’s legal rights.




                                                  12
        Case 1:18-cv-12358-LTS Document 31 Filed 02/08/19 Page 13 of 34



                      (b)    Section 230 does not preempt Section 9-14.9(a)’s fine for
                             performing booking services for certain units because it
                             regulates conduct, not online postings.

       Section 230 provides immunity “to entities…that facilitate the speech of others on the

Internet.” Universal Commc’n Sys., Inc. v. Lycos, Inc., 478 F.3d 413, 415 (1st Cir. 2007). To

that end, “[n]o provider or user of an interactive computer service shall be treated as the

publisher or speaker of any information provided by another information content provider,” 47

U.S.C. § 230(c)(1), and “[n]o cause of action may be brought and no liability may be imposed

under any State or local law that is inconsistent with this section,” id. at § 230(e)(3). Section

230, therefore, “precludes a state law claim where three criteria are met: ‘(1) [the entity] is a

provider or user of an interactive computer service; (2) the claim is based on ‘information

provided by another information content provider’; and (3) the claim would treat [the entity] as

the publisher or speaker of that information.’” Hiam v. HomeAway.com, Inc., 267 F. Supp. 3d

338, 346 (D. Mass. 2017) (citing Lycos, 478 F.3d at 418).

       The City does not dispute that Airbnb is a provider of an “interactive computer service.”

For the purposes of analyzing Section 9-14.9(a) only, the City also assumes arguendo that the

information in Airbnb’s rental listings is “provided by another information content provider.”

But Airbnb’s Section 230 argument fails in connection with Section 9-14.9(a) because Airbnb is

not being treated as the “publisher or speaker of that information.” Section 9-14.9(a) does not

regulate what can or cannot be said or posted in Airbnb’s listings or premise liability on any

choices Airbnb makes about how postings work. It creates no obligation on Airbnb to monitor,

edit, withdraw, or block the content supplied by hosts, nor does it penalize Airbnb based on

anything posted on its site. It operates without regard to what is or is not listed on Airbnb’s

website. Section 9-14.9(a) holds Airbnb liable only for its own conduct, namely, for accepting


                                               13
        Case 1:18-cv-12358-LTS Document 31 Filed 02/08/19 Page 14 of 34



fees for performing booking services for a Short-Term Rental where such unit is not an eligible

Residential Unit. 8 This regulation of Airbnb’s own conduct “does not depend on who publishes

any information or who is a speaker.” City of Chicago v. StubHub!, Inc., 624 F.3d 363, 366 (7th

Cir. 2010).

       Airbnb has advanced this argument before. Airbnb sought a preliminary injunction

against the City of San Francisco for enacting a nearly identical provision that would fine

companies that collected a fee to perform booking services for unregistered short-term rental

units. The court rejected the Section 230 claim, concluding that San Francisco’s ordinance does

not treat Airbnb as the publisher or speaker of rental listings, but “holds plaintiffs liable only for

their own conduct, namely for providing, and collecting a fee for, Booking Services in

connection with an unregistered unit.” Airbnb, Inc. v. City & Cty. of San Francisco, 217 F. Supp.

3d 1066, 1073 (N.D. Cal. 2016). In fact, under San Francisco’s ordinance, companies like

Airbnb remain free to publish any listing - whether for a registered unit or not. Id. The court

also rejected the idea that because Section 230 shields companies from liability for publishing

listings provided by others, it must also shield them from liability for any business they pursue

that is connected to those listings. “Section 230,” the court reasoned, “does not provide limitless

immunity for online activity or conduct related to it. Congress enacted Section 230 primarily ‘to

protect websites against the evil of liability for failure to remove offensive content.’” Id. at 1074

(citing Fair Hous. Council of San Fernando Valley v. Roommates.com, LLC, 521 F.3d 1157,

1174 (9th Cir. 2008)). The court went on to note that “Section 230[] does not create a general

immunity from liability deriving from third-party content.” San Francisco, 217 F. Supp. 3d at

1074 (emphasis added) (internal quotation omitted). See also Homeaway.com, Inc. v. City of
8
        The City acknowledges that while Section 9-14.9(a) holds Airbnb liable only for its own
conduct, and not as a publisher of information provided by third parties, the analysis is different
for Section 9-14.10(b) of the Ordinance.
                                                 14
           Case 1:18-cv-12358-LTS Document 31 Filed 02/08/19 Page 15 of 34



Santa Monica, Case Nos. 2:16-cv-06641-ODW (AFM), 2:16-cv-06645-ODW (AFM), 2018 WL

3013245, at *3 (C.D. Cal. Jun. 14, 2018) (applying same reasoning and rejecting Airbnb’s

argument that Section 230 precludes it from being held liable for collecting fees for unregistered

units).    This is because the test is not “whether a challenged activity merely bears some

connection to online content. It is whether a regulation or claim inherently requires the court to

treat the interactive computer service as a publisher or speaker of information provided by

another.” San Francisco, 217 F. Supp. 3d at 1074 (internal quotations omitted). Here, Section 9-

14.9(a) does not hold Airbnb responsible as the publisher or speaker of listings that appear on its

site; rather, it holds Airbnb responsible for its own conduct facilitating illegal transactions. As a

result, Section 9-14.9(a) is not preempted by Section 230.

          Airbnb’s reliance on Jane Doe No. 1 v. Backpage.com, LLC, 817 F.3d 12 (1st Cir. 2016),

is similarly misplaced. In that case, three young women who claimed to have been victims of sex

trafficking brought suit against Backpage.com, the website that published the advertisements for

their “escort” services. Id. at 16. The complaint alleged that Backpage.com made a number of

choices for operating its website that were intended to make sex trafficking easier, like accepting

anonymous payments for advertisements, allowing people to post ads after attempting to enter

forbidden terms, and stripping metadata from pictures in advertisements. Id. at 20. The First

Circuit explained that these particular types of choices about the design and operation of

Backpage.com constituted general choices about how to treat listings and therefore were

publishing activities entitled to Section 230 protection. Id. at 20-21 (citing Lycos, 478 F.3d at

422) (“decision not to reduce misinformation by changing its web policies was as much an

editorial decision with respect to that misinformation as a decision not to delete a particular

posting.”). The First Circuit held that the plaintiffs’ claims against Backpage treated it as a


                                                 15
        Case 1:18-cv-12358-LTS Document 31 Filed 02/08/19 Page 16 of 34



publisher when they “address[ed] the structure and operation of Backpage’s website, that is,

Backpage’s decisions about how to treat postings.” 817 F.3d at 21 (emphasis added). The

features that the plaintiffs pointed to, the First Circuit explained, “reflect choices about what

content can appear on the website and in what form,” and these “are editorial choices that fall

within the purview of traditional publisher functions.” Id.

       The First Circuit’s holdings in Lycos and Backpage only protect website construction and

operation to the extent that such features reflect general decisions about what gets posted, which

makes them “editorial choices that fall within the purview of traditional publisher functions”

protected by Section 230. Backpage, 817 F.3d at 21. That language and reasoning does not

extend to Airbnb’s booking services just because it “designed” its website to also provide

payment processing services. After all, the First Circuit did not hold that Backpage.com was free

to process payments for underage “escorts” for a fee just because Section 230 immunized it from

liability for the listings that led to those illegal transactions. Section 9.14-9(a) of the Ordinance

does not regulate any part of the design or construction of Airbnb’s website that reflects choices

regarding what content can appear on the website or in what form. It simply regulates Airbnb’s

ability to perform the separate act of providing booking services and collecting a fee for doing

so—which is entirely distinct from the publishing activity described in Backpage. Indeed, the

business of managing listings and the business of collecting fees to book units are distinct

enough that in Airbnb’s case they are performed by two completely separate legal entities.

       Even though collecting fees for booking ineligible units is not publishing activity (under

even the broadest definition), Airbnb argues that Section 230 should still preempt Section 9-

14.9(a). Although Section 9-14.9(a) does not require Airbnb to do anything with regards to its

listings, Airbnb asserts that it will force Airbnb to “monitor, review, and remove third-party


                                                 16
        Case 1:18-cv-12358-LTS Document 31 Filed 02/08/19 Page 17 of 34



content from its website,” and argues that “when conducting a preemption analysis, courts must

examine the real-world operation and effect of state and local laws.” See Pl.’s Mem. at 15

(emphasis added). Relying on National Meat Ass’n v. Harris, 565 U.S. 452, 464 (2012), it

argues that any regulation of its non-publishing booking business that may affect its publishing

business must also be preempted by Section 230. This argument fails for two reasons: National

Meat does not support this argument for preemption in this context; and, more importantly,

Section 9-14.9(a) does not force Airbnb to monitor and remove listings.

       In National Meat, the Supreme Court struck down a California law that imposed criminal

penalties on slaughterhouses for selling products from nonambulatory animals for human

consumption. Id. at 464. Slaughterhouses are comprehensively regulated at the federal level by

the U.S. Department of Agriculture Food Safety Inspection Services (“FSIS”) under 21 U.S.C. s.

601 (the “FMIA”) and FSIS has issued extensive regulations pursuant to the FMIA. Id. at 456.

That extensive regulatory scheme includes rules concerning the humane slaughter of animals,

and in the year prior to litigation the FSIS employed about 9,000 people to implement and

enforce its humane handling requirements, carrying out more than 126,000 “humane handling

verification procedures.” Id. The FMIA contains an express preemption provision that is

significantly different than the language of Section 230, providing: “[r]equirements within the

scope of this [Act] with respect to premises, facilities and operations of any establishment at

which inspection is provided under . . . this [Act] which are in addition to, or different than those

made under this [Act] may not be imposed by any State.” 21 U.S.C. § 678.3. The language of

that preemption clause, according to the Court, “sweeps widely. . . [and] prevents a state from

imposing any additional or different—even if non-conflicting—requirements that fall within the

scope of the Act and concern a slaughterhouse’s facilities or operations.” Id. at 459-460. The


                                                 17
        Case 1:18-cv-12358-LTS Document 31 Filed 02/08/19 Page 18 of 34



state sales rule imposed a “different” rule, the Court held, because it criminalized the sale of

meat that was slaughtered in a manner specifically permitted under the federal regulatory

scheme. Id. at 464.

       The Court’s holding in National Meat, however, does not somehow rewrite the very

different language of Section 230 to now preempt state or local regulation of any stage of the

online rental process. National Meat involved a highly regulated industry with an exhaustive

regulatory and inspection regime, and a preemption clause intended to protect FMIA’s

comprehensive reach. Section 230, by contrast, does not involve preemption of state laws that

interfere with some comprehensive federal regulatory scheme for the housing rental (or any

other) business. Instead, it insulates interactive computer services only to the extent laws treat

them as the publisher of content posted by a third party. The preemption language in Section

230, stating that “no cause of action . . . and no liability may be imposed under any state or local

law that is inconsistent with this section” is similarly limited to “publisher” activity. See 47

U.S.C. § 230(e)(3). Airbnb has thus failed to show how Section 230 indicates a congressional

intent to protect a company that embarks on the business of performing payment processing for

illegal transactions.   Airbnb’s argument would necessarily lead this Court away from the

language of Section 230 and the analysis demanded by Lycos and Backpage—whether a claim is

based on information provided by a third party and whether an interactive computer service is

the “publisher” of such information. This is exactly the conclusion that the San Francisco court

reached when Airbnb claimed that National Meat meant that San Francisco could not regulate its

booking activities: “courts that have construed National Meat in contexts outside the FMIA have

limited it to its particular facts[,]” San Francisco, 217 F. Supp. 3d at 1075, and courts have been

reluctant to view every ordinance that has the effect of causing a business to change its practices


                                                18
        Case 1:18-cv-12358-LTS Document 31 Filed 02/08/19 Page 19 of 34



as subject to preemption under the holding in National Meat, see also U.S. Smokeless Tobacco

Mfg. Co. LLC v. City of New York, 708 F.3d 428, 434 (2d Cir. 2013) (declining to apply

National Meat to justify preemption of local ordinance regulating sale of certain tobacco

products because “it does not follow that every sales ban . . . should be regarded as a backdoor

attempt” to regulate conduct upstream). Where a regulation does not operate against a company

as a publisher, there is no place to conclude that it is still preempted by Section 230.

       Moreover, and perhaps more importantly, Section 9-14.9(a) does not compel Airbnb to

do anything to its listing, much less monitor and remove them. In order to avoid being fined for

collecting fees for booking units that are not eligible, Airbnb might, as it suggests, choose to

monitor and remove certain listings from its website. Alternatively, it might simply decline to

process transactions for units that are not eligible, charge fees for publishing listings as opposed

to facilitating transactions, or simply place the responsibility for posting an ineligible unit on

hosts by requiring them to indemnify Airbnb (which Airbnb already does). Airbnb is free to

choose any method it prefers; Section 9-14.9(a) does not require it to monitor or remove listings,

nor inexorably lead it to do so.

                       (c)   Section 9-14.9(a) does not implicate the First Amendment
                             because it does not regulate the freedom of expression and, even
                             if it did, the First Amendment does not protect illegal conduct.

       Finally, Airbnb argues that Section 9-14.9(a) violates the First Amendment because it

imposes a “financial burden on speakers because of the content of their speech.” See Pl.’s Mem.

at 19. This argument fails because the First Amendment does not concern itself with economic

impact but, rather, with “the effect of [the challenged] ordinance upon freedom of expression.”

Young v. Am. Mini Theatres, Inc., 427 U.S. 50, 78 (1976) (Powell, J., concurring) (emphasis




                                                 19
        Case 1:18-cv-12358-LTS Document 31 Filed 02/08/19 Page 20 of 34



added). Here, Section 9-14.9(a) does not regulate the freedom of expression. It regulates

business conduct. So the First Amendment is not implicated at all.

       “The initial inquiry under the First Amendment is whether the Ordinance primarily

targets speech or speakers, or is better construed as an economic regulation.” San Francisco, 217

F. Supp. 3d at 1076. “[R]estrictions on protected expression are distinct from restrictions on

economic activity or, more generally, on nonexpressive conduct,” and “the First Amendment

does not prevent restrictions directed at commerce or conduct from imposing incidental burdens

on speech.” Sorrell v. IMS Health Inc., 564 U.S. 552, 567 (2011). Section 9-14.9(a) is directed

only at Airbnb’s non-expressive conduct. It fines any person or Booking Agent who accepts a

fee for booking a unit that is not eligible as a Short-Term Rental. As noted by the court in San

Francisco, this type of conduct “is a business transaction to secure a rental, not conduct with a

significant expressive element.” 217 F. Supp. 3d at 1076 (citing Int’l Franchise Ass’n, Inc. v.

City of Seattle, 803 F.3d 389, 408 (9th Cir. 2015) (“decision of a franchisor and a franchisee to

form a business relationship and their resulting business activities” not expressive conduct).

Because Section 9-14.9(a) does not regulate any expressive conduct of Airbnb, the First

Amendment is not implicated.

       However, even if this Court were to find that imposing a fine against a Booking Agent

who accepts a fee for a unit that is not eligible as a Short-Term Rental does amount to a

regulation on expressive conduct, Airbnb’s First Amendment argument still fails because the

First Amendment does not protect offers to engage in unlawful conduct. See Pittsburgh Press

Co. v. Pittsburgh Comm’n on Human Relations, 413 U.S. 376, 388-89 (1973) (“Any First

Amendment interest which might be served by advertising an ordinary commercial proposal and

which might arguably outweigh the governmental interest supporting the regulation is altogether


                                               20
        Case 1:18-cv-12358-LTS Document 31 Filed 02/08/19 Page 21 of 34



absent when the commercial activity itself is illegal and the restriction on advertising is

incidental to a valid limitation on economic activity”). Section 9-14.9(a) only penalizes Booking

Agents like Airbnb when they collect a fee for an illegal unit. As noted by the court in Santa

Monica, Airbnb “cannot use the First Amendment as a shield to allow them to communicate

offers to rent illegal units.” See Santa Monica, 2018 WL 3013245, at *6 (citing San Francisco,

217 F. Supp. 3d at 1079).

       In an attempt to get around the First Amendment’s lack of application to illegal activity,

Airbnb argues that the First Amendment nonetheless protects advertisements that do not “on

their face” invite illegal activity, and it cites Braun v. Soldier of Fortune Magazine, Inc., 968

F.2d 1110, 1117-19 (11th Cir. 1992) to support its position. As also noted by the court in Santa

Monica, though, Braun does not stand for this proposition.          See Santa Monica, 2018 WL

3013245, at *6. “In Braun, the court simply found that under the Georgia negligence standard it

may be appropriate to impose tort liability on a publisher when an advertisement ‘on its face’

clearly made it apparent that there was a substantial risk to the public;” it did not hold, as Airbnb

contends, that the First Amendment protected advertisement of illegal conduct unless the

illegality appeared “on its face.” Id. (internal citation omitted). The Santa Monica court went

on to note, in denying Airbnb’s motion for a preliminary injunction on First Amendment

grounds, that “[i]t is well-settled that the First Amendment does not protect commercial speech

related to illegal activity[.]” Id. (citing San Francisco, 217 F. Supp. 3d at 1117) (internal

citations and quotations omitted). Moreover, in case there was any doubt as to whether the

advertisements are illegal on their face, the Ordinance provides clarity: where an advertisement

does not include a registration number, it is illegal. Because Section 9-14.9(a) only penalizes




                                                 21
        Case 1:18-cv-12358-LTS Document 31 Filed 02/08/19 Page 22 of 34



Booking Agents like Airbnb for collecting a fee for an illegal unit, it does not implicate the First

Amendment.

               2.      Section 9-14.10(b)

       Airbnb challenges Section 9-14.10(b), which directs the Commissioner to enter into

agreements with Booking Agents that include requirements that Booking Agents that run listing

websites remove listings for ineligible units, and prohibit hosts from posting listings without a

City registration number. See Exhibit A. It also states that Booking Agents that fail to enter into

such agreements are prohibited from conducting business in the City. Id. Although Section 9-

14.10(b) regulates listings that appear on Airbnb’s website, Airbnb is not entitled to a

preliminary injunction on Section 230 grounds because it has not demonstrated that the

Ordinance acts on third-party content. Further, it is not entitled to a preliminary injunction based

on the purported vagueness of Section 9-14.10(b) because the City commits to a permissibly

constrained interpretation of its authority under the Ordinance.

                       (a)    Airbnb has not demonstrated that the listings on its website
                              are third-party content protected by Section 230.

       As noted in Section II(B)(1)(b) above, in order to seek shelter under Section 230, Airbnb

must show that it is being treated as the publisher of “information provided by another

information content provider.” See Hiam, 267 F. Supp. 3d at 346 (emphasis added). Although

Section 9-14.10(b) treats Airbnb as the publisher of listings on its website, Airbnb has not

demonstrated, at this stage, that the listings are content created by “another” information

provider, rather than something created in part by Airbnb.

       Airbnb alleges that listings on its site constitute “information provided by another

information content provider.” To support this, Airbnb states that it is not a proprietor, owner, or

operator of units offered on its website, that it is not a party to agreements between guests and

                                                22
        Case 1:18-cv-12358-LTS Document 31 Filed 02/08/19 Page 23 of 34



hosts, and that it, in general, has no right to enter or control the property. Airbnb also states that

hosts alone create the content of rental advertisements, including unit descriptions, availability,

and price. Airbnb asserts that it does not decide who hosts will rent to, that it does not have the

right to book units, and does not set rental terms. If that description of the site was complete, the

listings would seem to be the type of postings that the First Circuit has previously recognized as

falling within the scope of Section 230.

       However, Airbnb’s description of its listings is incomplete. Many Airbnb listings contain

content that appears to be created by Airbnb and not the host. For example, listings contain

notifications that units are listed for a good price, are rarely available, or are offered by

“Superhosts” who provide experience and great service. See Exhibits E(1)-E(3). An unknown

number of listings may also have material terms of the rental transaction set by Airbnb itself.

Although Airbnb asserts that hosts determine the prices, it has not described its Smart Pricing

feature which sets prices for units, or revealed how many units in Boston are listed this way. See

Exhibit F. Similarly, despite stating that hosts decide who to rent to, Airbnb has not described its

Instant Book feature which allows the website to book listings without any communication or

separate agreement between host and guest. See Exhibit G. Again, Airbnb has not described

how many units in Boston are listed and booked this way. Finally, Airbnb has failed to describe

the many terms that Airbnb itself imposes on each listing. For example, Airbnb dictates one of

three cancellation policies for the agreement, provides insurance for property damage and

liability claims, forbids the imposition of unlisted fees, dictates that the rental is a “license”

rather than a lease, and retains the right to cancel any booking at any time despite the fact that it

claims not to be a party to the agreements. See Exhibit H. These and other terms dictated by

Airbnb are incorporated into each listing.


                                                 23
        Case 1:18-cv-12358-LTS Document 31 Filed 02/08/19 Page 24 of 34



       In other words, Airbnb might be more of a partner in creating listings than a bulletin

board where other people post their content. Airbnb fails to fully describe those aspects of its

website, particularly how and how often it creates content in Boston listings. It has thus failed to

demonstrate that the listings on its website for units in Boston are actually information provided

by another information content provider. Therefore, it has not demonstrated that is likely to

succeed on the merits of its claim that Section 9-14.10(b) cannot be enforced pursuant to Section

230.

                       (b)    The City will not implement the agreements in a manner
                              that violates the Due Process Clause of the U.S. Constitution or
                              Art. 12 of the Massachusetts Declaration of Rights.

       Airbnb claims that the Ordinance violates due process because it is vague and and does

not limit the enforcing authority’s discretion. Pl.’s Mem. at 23, citing Grenier v. Board of

Selectmen of Shrewsbury, 80 Mass. App. Ct. 460, 461-464 (2011). In particular, it argues that

Section 9-14.10(b) is impermissibly vague because it requires Booking Agents to enter

agreements “including but not limited to” specified content removal provisions, so Airbnb does

not know what else the City might require under that provision. This claim is premature, but to

provide clarity the City concedes that Section 9-14.10(b) does not authorize it to impose

substantive requirements on Booking Agents other than those expressly set forth in the

Ordinance. The Commissioner, who is charged with implementing Section 9-14.10(b), interprets

it in a limited manner and will only seek to enter into agreements that: (1) require Booking

Agents to remove a listing if the City informs the Booking Agent that it has deemed the unit

ineligible; and (2) require Booking Agents to prohibit Operators from posting listings for units in

Boston that do not display a valid City of Boston registration number. See Exhibit D at ¶ 4.

The Commissioner interprets the “including but not limited to” language simply as permitting


                                                24
        Case 1:18-cv-12358-LTS Document 31 Filed 02/08/19 Page 25 of 34



the inclusion of other contract provisions that will facilitate the implementation of the

requirements, such as definitions, implementation timelines, and provisions concerning the form

in which parties will exchange information. See id. Therefore, Section 9-14.10(b) will not

subject Airbnb to the prospect of unknown and standardless additional regulation.

                       (c)    Section 9-14.10(b) does not implicate the First Amendment
                              because the First Amendment does not protect speech
                              advertising illegal activity.

       Airbnb also argues that Section 9-14.10(b) violates the First Amendment because it, in

effect, chills Airbnb’s speech. Assuming, arguendo, for purposes of this section only, that

Section 9.14.10(b) attempts to regulate Airbnb’s speech at all, as noted in Section II(B)(1)(c)

above, the First Amendment does not apply to speech advertising illegal conduct. See Pittsburgh

Press Co., 413 U.S. at 388-89. Because Section 9-14.10(b) only requires Airbnb to remove

illegal listings, it does not implicate the First Amendment.

               3.      Section 9-14.11

                       (a)    Airbnb fails to demonstrate that Section 9-14.11 will violate the
                              Stored Communications Act.

       The Stored Communications Act (“SCA”) provides a set of rules limiting when a

provider of electronic communication service (“ECS”) or remote computing service (“RCS”)

may provide information or records pertaining to a customer to the government, 18 U.S.C. §

2702(a)(3), or be required to do so by the government, 18 U.S.C. § 2703(c). 9 Airbnb is not

likely to prevail on its claim that the Ordinance violates the SCA because the information

requested does not pertain to customers, the customers have consented to disclosure of the

information, and the information is already public.

9
 The City of Boston does not dispute that Airbnb may be either an ECS or RCS provider, but
asserts that this fact is irrelevant to whether the information required by Section 9-14.11 may be
disclosed.
                                                25
        Case 1:18-cv-12358-LTS Document 31 Filed 02/08/19 Page 26 of 34



                              (1)     The Stored Communications Act does not prohibit
                                      disclosures required by Section 9-14.11 because
                                      required information is not pertaining to a subscriber
                                      or customer.
       The Ordinance does not violate the SCA, as the SCA only prevents disclosure of

information “pertaining to a subscriber [] or customer.” The information requested by the

Ordinance pertains to listings that are maintained, authorized, facilitated or advertised by Airbnb,

not to Airbnb’s customers themselves.

       Airbnb repeatedly cites to Telecommunications Regulatory Bd. of Puerto Rico v. CTIA-

Wireless Ass’n, 752 F.3d 60 (1st Cir. 2014), in support of its argument. There, the court held

that a law passed by the government of Puerto Rico was preempted by the SCA, as it required

communications providers to report basic subscriber information of purchasers of prepaid

phones, including their names, addresses, and phone numbers, to the government without a

subpoena. See CTIA-Wireless, 752 F.3d at 68. Airbnb argues that Section 9-14.11 “puts Airbnb

in precisely the same position as the providers in CTIA-Wireless.” Pl.’s Mem. at 27.

       Yet, the circumstances are readily distinguishable. Unlike in CTIA-Wireless, where the

sellers of prepaid phones were required to provide detailed information regarding their

customers, the Ordinance does not require Booking Agents provide any information whatsoever

regarding the platform’s users. Instead, the Ordinance requests information regarding listings on

the Airbnb platform, without information tying the listing to a particular subscriber. It does not

request user name, address, or contact information, as the court found objectionable in CTIA-

Wireless.   Airbnb itself recognizes this distinction between user information and listing

information. When discussing what information is made available to the general public in its

Privacy Policy, Airbnb has one bulleted paragraph regarding what information of the user’s

profile is public (“your public profile page, such as your first name, your description, and city”),


                                                26
         Case 1:18-cv-12358-LTS Document 31 Filed 02/08/19 Page 27 of 34



separate from a second bulleted paragraph regarding the listings themselves (“[l]isting pages are

publicly visible and include information such as the Accommodation[‘s] . . . approximate

location”. . . ). See Exhibit K at §3.3. Given this distinction, Section 9.14-11 should not be found

to violate the SCA, as the information it requires Airbnb to disclose does not fall within the

SCA’s protections.

                               (2)     The Stored Communications Act explicitly allows the
                                       disclosure of information requested by Section 9-14.11,
                                       as all Airbnb customers have given consent to this
                                       disclosure.

       The SCA provides numerous exceptions to its general constraints regarding information

sharing. See 18 U.S.C. §§ 2702(c), 2703(c). Airbnb conclusorily states that “none of [the

enumerated exceptions] applies here,” Pl.’s Mem. at 25, but provides no further reasoning, other

than later asserting that “the government cannot obtain information from a provider, like Airbnb,

without providing some form of legal process,” Pl.’s Mem. at 26. Both statements are incorrect.

Assuming, arguendo, that the information requested by Section 9-14.11 is deemed “pertaining to

a subscriber [ ] or customer,” the SCA still does not prohibit its disclosure, as the disclosure falls

within the explicit carve-out from the SCA’s protection for user consent. 18 U.S.C. § 2703(c)

(“A governmental entity may require a provider of [ECS] or [RCS] to disclose a record or other

information pertaining to a subscriber [ ] or customer . . . when the governmental entity . . . (C)

has the consent of the subscriber or customer to such disclosure.”); see also 18 U.S.C. §

2702(c)(2) (“A provider [of ECS or RCS] may divulge a record or other information pertaining

to a subscriber [ ] or customer . . . with the lawful consent of the customer or subscriber. . .”).

       When signing up to use the Airbnb platform, all users, including all hosts, are required to

accept the Airbnb Privacy Policy. Decl. at ¶ 5. The Privacy Policy provides that “Airbnb. . .

may disclose your information, including personal information to . . . governmental authorities,

                                                  27
           Case 1:18-cv-12358-LTS Document 31 Filed 02/08/19 Page 28 of 34



or authorized third parties, if and to the extent we are required or permitted to do so by law or if

such disclosure is reasonably necessary . . . to comply with our legal obligations.” See Exhibit K

at §3.5.    By their acceptance of the Privacy Policy, Airbnb’s users have consented to the

disclosure of their information to governmental authorities when required by law. To the extent

that the information requested from Airbnb by the Ordinance can be deemed “information

pertaining to a subscriber [ ] or customer,” Airbnb has failed to provide any reasoning as to why

acceptance of its own Privacy Policy is not sufficient consent to satisfy the SCA.

       In a recent decision regarding a New York City ordinance requiring Airbnb to disclose

certain customer data to the municipality, the United States District Court for the Southern

District of New York agreed. The court stated that Airbnb’s privacy policies “appear themselves

to establish effective user consent to the possibility that information will be disclosed to

governmental entities.” Airbnb v. City of New York, Nos. 18 Civ. 7712, 18 Civ. 7742, 2019 WL

91990 at *44 (S.D.N.Y. Jan. 3, 2019), attached to Pl. Notice of Supplemental Auth. (CM/ECF

Document # 22). As a result, the court wrote it was “not prepared to conclude that plaintiffs are

likely to succeed on the merits of this claim [that the ordinance was preempted by the SCA].” Id.

at *41. This court should follow the same reasoning and find that Airbnb is unlikely to prevail

on the merits of its argument that Section 9-14.11 of the Ordinance violates the SCA.

                              (3)     The Stored Communications Act does not protect
                                      communications or records that are readily accessible
                                      to the public.
       Assuming, arguendo, that Airbnb’s users had not given consent to disclosure of the

information required by Section 9-14.11, Airbnb’s disclosure of the information still does not

violate the SCA, as the SCA does not protect information that is readily accessible to the general

public. 18 U.S.C. § 2511(2)(g)(i); Snow v. DirecTV, Inc., 450 F.3d 1314, 1321 (11th Cir. 2006)

(“the requirement that the electronic communication not be readily accessible by the general
                                                28
          Case 1:18-cv-12358-LTS Document 31 Filed 02/08/19 Page 29 of 34



public is material and essential to recovery under the SCA”); see also Ehling v. Monmouth-

Ocean Hosp. Serv. Corp., 961 F. Supp. 2d 659, 667 (D.N.J. 2013) (“The touchstone of the

[legislation containing the SCA] is that it protects private information.”) (emphasis added).

         Section 9-14.11 requires Airbnb to provide a limited subset of information that Airbnb

collects regarding its listings, specifically, “where the listings are located, whether the listing is

for a room or a whole unit, and . . . the number of nights each unit was reported as occupied.”

Airbnb warns its users in the Privacy Policy that numerous pieces of information they provide to

Airbnb are available to the general public, including “the Accommodation or Experience’s

approximate location (neighborhood and city) or precise location (where you have provided your

consent), Listing description, [and] calendar availability.” See Exhibit K at §3.3. These pieces

of public information are in parallel to the information requested by Section 9-14.11. 10 As this

information is already accessible to the general public, the City contends it may request its

disclosure per Section 9-14.11 without running afoul of the SCA; the SCA simply does not

apply.

                       (b)     Airbnb fails to demonstrate Section 9.14-11 violates the Fourth
                               Amendment or Art. 14 of the Massachusetts Declaration of
                               Rights, as Airbnb has no reasonable expectation of privacy in
                               the records at issue.

         Airbnb asserts that Section 9-14.11 is unconstitutional because it requires Airbnb to

“disclose its business records without opportunity for precompliance review,” as it claims is

required under the Fourth Amendment and Art. 14 of the Massachusetts Declaration of Rights.

Pl.’s Mem. at 28. While the Supreme Court has afforded Fourth Amendment protection to some

business records, see City of Los Angeles, Calif. v. Patel, 135 S. Ct. 2443, 2452 (2015), the

10
  The City acknowledges that “number of nights each unit was reported as occupied,” Section 9-
14.11, may not be precisely equivalent to “calendar availability,” Exhibit K at §3.3, but contends
that this information renders the “number of nights . . . occupied” ascertainable, and thus, public.
                                                 29
        Case 1:18-cv-12358-LTS Document 31 Filed 02/08/19 Page 30 of 34



Court has also made clear that the Fourth Amendment’s protections extend only to private

records. See Katz v. United States, 389 U.S. 347, 351 (1967) (“What a person knowingly

exposes to the public, even in his own home or office, is not a subject of Fourth Amendment

protection.”); see also United States v. Gines-Perez, 214 F. Supp. 2d 205, 225 (D.P.R. 2002) (“it

strikes the Court as obvious that a claim to privacy is unavailable to someone who places

information on an indisputably, public medium, such as the Internet, without taking any

measures to protect the information.”); Patel v. City of Los Angeles, 738 F.3d 1058, 1062 (9th

Cir. 2013), aff'd sub nom. Patel, 135 S. Ct. 2443 (2015) (stating publicly accessible hotel records

would not be protected by the Fourth Amendment).

       Airbnb also attempts to argue that Section 9-14.11 violates Art. 14 of the Massachusetts

Declaration of Rights, pointing to Massachusetts case law supporting the contention that Art. 14

has “more stringent requirements” than the Fourth Amendment. Pl.’s Mem. at 29. These more

stringent requirements are irrelevant, however, because that same case law states that the

requirements of Art. 14 are triggered, like those of the Fourth Amendment, when the government

“intrudes on a person’s reasonable expectation of privacy.” Commonwealth v. Augustine, 467

Mass. 230, 241-242 (2014). Airbnb is unable to demonstrate any expectation of privacy in

information required by Section 9-14.11, much less a reasonable one.

       The information requested by Section 9-14.11 is already “expose[d] to the public,” and

thus, not protected by the Fourth Amendment, nor by Art. 14. As detailed above in Section

II.B(3)(a)(3) and footnote 10, Airbnb concedes in its Privacy Policy that numerous pieces of

information regarding listings are available to the general public, including “the Accommodation

or Experience’s approximate location (neighborhood and city) or precise location (where you

have provided your consent)” (compare Section 9-14.11 request for “where the unit is located”),


                                                30
        Case 1:18-cv-12358-LTS Document 31 Filed 02/08/19 Page 31 of 34



“[l]isting description” (compare Section 9-14.11 request for “whether listing is for a room or a

whole unit”), and “calendar availability” (compare Section 9-14.11 request for “number of nights

each unit was reported as occupied”). See Exhibit K at §3.3. As a result of the explicitly public

nature of this information, Airbnb cannot demonstrate any reasonable expectation of privacy in

it, for purposes of either the Fourth Amendment or Art. 14. Without any expectation of privacy,

Airbnb cannot deny the City’s request for information pursuant to Section 9-14.11 under the

guise of protecting federal and state constitutional privacy rights.

       C.      Airbnb Will Not Be Irreparably Harmed If the Court Denies Its Request for
               a Preliminary Injunction, In Whole or In Part

       Airbnb has identified three purported irreparable harms it will face unless the Court

grants it a preliminary injunction: the threat of significant penalties, the loss of First Amendment

freedoms, and damage to consumer goodwill.

       Airbnb has not demonstrated that Section 9-14.9(a)’s fine for businesses that collect a

booking fee for certain units will cause it irreparable or significant harm in any of those ways.

Airbnb faces the prospect of a $300 fine only when it collects a fee to conduct booking services

for a unit that is listed as “not eligible” on the Short-Term Eligibility List. However, Airbnb has

not provided any information about the frequency with which it collects fees for booking units

that are not eligible in Boston, so even if the City issues fines during this litigation, there is no

basis upon which the Court can conclude those fines would be substantial. Moreover, even if it

is fined during this litigation, Airbnb will not be irreparably harmed. If Airbnb prevails in its

claims with respect to Section 9-14.9(a), any fines it (or Airbnb Payments US) paid to the City

under that provision will be refunded.       Also, Airbnb’s Terms of Service require hosts to

indemnify Airbnb and Airbnb Payments US for any damages and losses “arising out of or in any

way connected with . . . [the host’s] breach of any laws [or] regulations.” See Exhibit J at §18.

                                                 31
        Case 1:18-cv-12358-LTS Document 31 Filed 02/08/19 Page 32 of 34



Win or lose, Airbnb is protected, and it cannot demonstrate that absent an injunction against

Section 9-14.9(a) it will be irreparably harmed, or that any harm will be substantial. Section 9-

14.9(a) does not pose any potential loss of First Amendment freedoms because it operates solely

based on conducting certain financial services, and does not operate based upon speech, nor

require Airbnb or its customers to post or not post anything. Finally, Airbnb has not explained

how it being fined for conducting financial services for prohibited rentals would hurt consumer

goodwill, nor how sharing information with the City that its users willingly consented to publicly

publishing on the Airbnb website would hurt consumer goodwill.

       D.      The Balance Of Hardship and Public Interest Favor the City

       The balance of hardship decisively favors the City. As demonstrated above, if Airbnb

must comply with the provisions of the Ordinance it challenges, it will not suffer constitutional

injury, irrecoverable civil penalties, or loss of goodwill. In sharp contrast, should the court

enjoin enforcement of the challenged provisions of the Ordinance, Booking Agents like Airbnb

could continue to facilitate thousands of illegal transactions during the pendency of this lawsuit,

actively facilitating the short-term rental of ineligible units and contributing to the impression

that illegal units continue to be legally available to customers and causing confusion in the event

that the City is ultimately successful on the merits. Additionally, and most importantly, allowing

Airbnb to continue to accept fees for booking illegal units will have the detrimental effect of

continuing to encourage the unavailability and unaffordability of permanent housing stock in

Boston—the important public problem that the Ordinance seeks to remedy. See Exhibit B. The

public interest favors enforcement of the Ordinance’s provisions regarding Booking Agents,

because while the City may be able to enforce other portions of the Ordinance against hosts, the




                                                32
        Case 1:18-cv-12358-LTS Document 31 Filed 02/08/19 Page 33 of 34



public interest is strongly served by preventing third-parties from actively facilitating illegal

transactions without consequence.

III.   CONCLUSION

       WHEREFORE, for the foregoing reasons, the Court should deny Plaintiff’s motion for a

preliminary injunction in its entirety. However, in the event that the Court determines that

Plaintiff is entitled to a preliminary injunction because a particular provision (or portion) of the

Ordinance is likely invalid, it should limit any injunction to operate only against the specific

provision of the Ordinance against which that Airbnb has demonstrated it is entitled to an

injunction.

                                                     Respectfully submitted:

                                                     DEFENDANT, CITY OF BOSTON

                                                     By its attorneys:

                                                     Eugene L. O’Flaherty
                                                     Corporation Counsel


                                                     /s/ Nicole M. O’Connor
                                                     Adam Cederbaum (BBO#661549)
                                                     Chief of Government Services
                                                     Nicole M. O’Connor (BBO#675535)
                                                     Senior Assistant Corporation Counsel
                                                     City of Boston Law Department
                                                     City Hall, Room 615
                                                     Boston, MA 02201
                                                     (617) 635-4030 (Cederbaum)
                                                     (617) 635-4039 (O’Connor)
                                                     Adam.Cederbaum@boston.gov
                                                     Nicole.Oconnor@boston.gov




                                                33
        Case 1:18-cv-12358-LTS Document 31 Filed 02/08/19 Page 34 of 34




                                CERTIFICATE OF SERVICE

        I, Nicole M. O’Connor, hereby certify that I served a true copy of the above document
upon all parties of record via this court’s electronic filing system and upon those non-registered
participants via first class mail.


       Date: February 8, 2019                       /s/ Nicole M. O’Connor
                                                    Nicole M. O’Connor




                                               34
